DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 16/561,834, which is now issued as U.S. Patent No. 11,169,816 B2 on Nov. 9, 2021. Both the patent number 
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,169,816 B2 (hereinafter “reference patent”). 
Instant Application
U.S. Patent No. 11,169,816 B2
Claim
Limitation
Claim
Limitation
1
A method comprising, by a computing device: 

starting an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library associated with the operating system, where the key-value store library is located within the application; 




managing, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks; 




receiving, by a kernel of the operating system, a system call request generated by the key-value store library, the system 


granting, by the block device service and in response to the access request, the key-value store library access to the one or more first data blocks; and 



providing the key-value store library, in response to the system call request, access to the one or more first data blocks through an inter process communication (IPC) channel between the application and the block device service via the kernel.

A method comprising, by a computing device: 

starting an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library and a file system library associated with the operating system, wherein the key-value store library and the file system library are located within the application; 

starting a block device service as a second process within the user space of the operating system, the block device service being configured to manage a persistent storage device of the computing device; 

managing, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library and one or more second data blocks of the persistent storage device allocated to the file system library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks; 

receiving, by a kernel of the operating system, a system call request generated by the key-value store library or the file the system call request comprising an access request to access the persistent storage device of the computing device, wherein the kernel is a microkernel; 

granting, by the block device service and in response to the access request, (1) the key-value store library access to the one or more first data blocks or (2) the file system library access to the one or more second data blocks; and 

providing the key-value store library and the file system library, in response to the system call request, access to the one or more first data blocks or the one or more second data blocks through an inter process communication (IPC) channel between the application and the block device service via the kernel.

The method according to claim 1, further comprising: 



The method according to claim 1, further comprising: 

reading or writing data on the one or more first data blocks using the key-value store library, or reading or writing on the one or more second data blocks using the file system library of the persistent storage device.

The method of claim 1, further comprising: 

sending a request to a logical volume service during set-up of the application; and 

allocating the one or more first data blocks of the persistent storage device for the key-value store library.
3
The method of claim 1, further comprising: 

sending a request to a logical volume service during set-up of the application; and 

allocating the one or more first data blocks of the persistent storage device for the key-value store library, and the one or more second data blocks at the persistent storage device for the file system library.
4
The method of claim 3, wherein the logical volume service informs the block device service of the allocation of the one or more first data blocks.
4
The method of claim 3, wherein the logical volume service informs the block device service of the allocation of the one or more first data blocks and the one or 

The method of claim 1, wherein the key-value store library comprises an internal structure indicating a location of the one or more first data blocks in the persistent storage device.
5
The method of claim 1, wherein the key-value store library and the file system library comprise an internal structure indicating a location of the one or more first data blocks or the one or more second data blocks in the persistent storage device.
6
The method of claim 1, wherein the application further instantiates a file system library associated with the operating system, where the file system library is located within the application.
1
starting an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library and a file system library associated with the operating system, wherein the key-value store library and the file system library are located within the application;
7
The method of claim 6, further comprising: 

managing, by the block device service running as the second process within the user space of the operating system, one or more second data blocks of the 

managing, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library and one or more second data blocks of the persistent storage device allocated to the file system library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks;

One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 

start an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library associated with the operating system, where the key-value store library is located within the application; 


start a block device service as a second process within the user space of the operating system, the block device service being configured to manage a 

manage, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks; 




receive, by a kernel of the operating system, a system call request generated by the key-value store library, the system call request comprising an access request to access the persistent storage device of the computing device, wherein the kernel is a microkernel; 



grant, by the block device service and in response to the access request, the key-value store library access to the one or more first data blocks; and 



provide the key-value store library, in response to the system call request, access to the one or more first data blocks through an inter process communication (IPC) channel between the application and the block device service via the kernel.

One or more computer-readable non-transitory storage media embodying software that is operable upon execution to: 

start an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library and a file system library associated with the operating system, wherein the key-value store library and the file system library are located within the application; 

start a block device service as a second process within the user space of the operating system, the block device service being configured to manage a persistent storage device of a computing device; 

manage, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library and one or more second data blocks of the persistent storage device allocated to the file system library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks; 

receive, by a kernel of the operating system, a system call request generated by the key-value store library or the file system library, the system call request comprising an access request to access the persistent storage device of the computing device, wherein the kernel is a microkernel; 

grant, by the block device service and in response to the access request, (1) the key-value store library access to the one or more first data blocks or (2) the file system library access to the one or more second data blocks; and 

provide the key-value store library and the file system library, in response to the system call request, access to the one or more first data blocks or the one or more second data blocks through an inter process communication (IPC) channel between the application and the block device service via the kernel.

The media of claim 8, wherein the software is further operable when executed to: 



The media of claim 6, further comprising: 




read or write data on the one or more first data blocks using the key-value store library, or read or write on the one or more second data blocks using the file system library of the persistent storage device.

The media of claim 8, wherein the software is further operable when executed to: 

send a request to a logical volume service during set-up of the application; and

allocate the one or more first data blocks of the persistent storage device for the key-value store library.
8
The media of claim 6, further comprising:



send a request to a logical volume service during set-up of the application; and 

allocate the one or more first data blocks of the persistent storage device for the key-value store library, and the one or more second data blocks at the persistent storage device for the file system library.
11
The media of claim 10, wherein the logical volume service informs the block device service of the allocation of the one or more first data blocks.
9
The media of claim 8, wherein the logical volume service informs the block device service of the allocation of the one or more first data blocks and the one or 

The media of claim 8, wherein the key-value store library comprises an internal structure indicating a location of the one or more first data blocks in the persistent storage device.
10
The media of claim 6, wherein the key-value store library and the file system library comprise an internal structure indicating a location of the one or more first data blocks or the one or more second data blocks in the persistent storage device.
13
The media of claim 8, wherein the application further instantiates a file system library associated with the operating system, where the file system library is located within the application.
6
start an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library and a file system library associated with the operating system, wherein the key-value store library and the file system library are located within the application;
14
The media of claim 13, wherein the software is further operable when executed to: 

manage, by the block device service running as the second process within the user space of the operating system, one 

manage, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library and one or more second data blocks of the persistent storage device allocated to the file system library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks;

A system comprising: 

one or more processors; and 

one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable upon execution by the one or more processors to cause the system to: 

start an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library associated with the operating system, where the key-value store library is located within the application; 



start a block device service as a second process within the user space of the operating system, the block device service being configured to manage a persistent storage device of a computing device; 

manage, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks; 






grant, by the block device service and in response to the access request, the key-value store library access to the one or more first data blocks; and 



provide the key-value store library, in response to the system call request, access to the one or more first data blocks through an inter process communication (IPC) channel between the application and the block device service via the kernel.

A system comprising: 

one or more processors; and 

one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable upon execution by the one or more processors to cause the system to: 

start an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library and a file system library associated with the operating system, wherein the key-value store library and the file system library are located within the application; 

start a block device service as a second process within the user space of the operating system, the block device service being configured to manage a persistent storage device of a computing device; 

manage, by the block device service running as the second process within the user space of the operating system, one or more first data blocks of the persistent storage device allocated to the key-value store library and one or more second data blocks of the persistent storage device allocated to the file system library, wherein the key-value store library manages the one or more first data blocks using a mapping between a virtual storage space and the one or more first data blocks; 



grant, by the block device service and in response to the access request, (1) the key-value store library access to the one or more first data blocks or (2) the file system library access to the one or more second data blocks; and 

provide the key-value store library and the file system library, in response to the system call request, access to the one or more first data blocks or the one or more second data blocks through an inter process communication (IPC) channel between the application and the block device service via the kernel.

The system of claim 15, wherein the processors are further operable when executing the instructions to: 

read or write data on the one or more first data blocks using the key-value store library.
12
The system of claim 11, further comprising: 

read or write data on the one or more first data blocks using the key-value store library, or read or write on the one or more second data blocks using the file system library of the persistent storage device.
17
The system of claim 15, wherein the processors are further operable when executing the instructions to: 

send a request to a logical volume service during set-up of the application; and 

allocate the one or more first data blocks of the persistent storage device for the key-value store library.
8
The media of claim 6, further comprising:



send a request to a logical volume service during set-up of the application; and 

allocate the one or more first data blocks of the persistent storage device for the key-value store library, and the one or more second data blocks at the persistent storage device for the file system library.
18
The system of claim 17, wherein the logical volume service informs the block 

The media of claim 8, wherein the logical volume service informs the block device service of the allocation of the one or more first data blocks and the one or more second data blocks at the persistent storage device.

The system of claim 15, wherein the key-value store library comprises an internal structure indicating a location of the one or more first data blocks in the persistent storage device.
10
The media of claim 6, wherein the key-value store library and the file system library comprise an internal structure indicating a location of the one or more first data blocks or the one or more second data blocks in the persistent storage device.
20
The system of claim 15, wherein the application further instantiates a file system library associated with the operating system, where the file system library is located within the application.
11
start an application as a first process within a user space of an operating system, wherein the application instantiates a key-value store library and a file system library associated with the operating system, wherein the key-value store library and the file system library are located within the application;


With respect to claims 1-20: Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the reference patent anticipates claims 1-16 and 20. Furthermore, it would have been obvious to one of ordinary skill in the art to realize the system comprising one or more computer-readable non-transitory storage media coupled to the one or more 

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 7,140,015 B1 by Bhanjois et al.
U.S. Patent No. 9,697,144 B1 by Chen et al.
U.S. Patent No. 9,703,582 B1 by Chigurapati et al.
U.S. Patent No. 6,523,058 B1 by Fung et al.
U.S. Patent Application Publication No. 2017/0168936 A1 by Chandrashekar et al.
U.S. Patent Application Publication No. 2004/0123063 A1 by Dalal et al.
U.S. Patent Application Publication No. 2016/0041918 A1 by Jeong et al.
U.S. Patent Application Publication No. 2012/0110572 A1 by Kodi et al.
U.S. Patent Application Publication No. 2013/0061250 A1 by Kothandapani et al.
U.S. Patent Application Publication No. 2017/0097873 A1 by Krishnamachari et al.
U.S. Patent Application Publication No. 2018/0260324 A1 by Marathe et al.
U.S. Patent Application Publication No. 2019/0087431 A1 by Qiu et al.
U.S. Patent Application Publication No. 2020/0364100 A1 by Shah et al.
U.S. Patent Application Publication No. 2019/0065096 A1 by Sterin et al.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194